Citation Nr: 0919819	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  06-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran had active duty from May 1952 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the December 2005 statement of the case, the RO indicated 
that the Veteran receives Social Security Administration 
(SSA) benefits.  On review, there is no indication that the 
SSA records are currently of record.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. 
§ 3.159(c) (2) (2008).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

The Veteran seeks a TDIU rating based on service-connected 
disabilities.  He is currently in receipt of service 
connection for compound comminuted fracture of the left tibia 
and fibula, post operative bone grafts with 2-1/4 inch 
shortening and peroneal nerve paralysis, rated as 40 percent 
disabling; laceration scar of the left index finger with 
cicatrization and pain on motion, rated as 10 percent 
disabling; healed fracture of the third finger on the right 
hand, rated as noncompensable; healed scars of the right leg, 
rated as noncompensable; and donor site scar on the left 
ilium, rated as noncompensable.  VA treatment records and 
examinations are in the claims folder; however, none of the 
evidence specifically addresses the issue of whether the 
Veteran is unemployable solely due to his service-connected 
disabilities.  The Board notes that the Veteran completed 
four years of high school and went to trade school.  He has 
not worked since October 1972 when he retried from service.  
On remand, he should be afforded an examination to determine 
whether his service-connected disabilities as a whole render 
him unemployable.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should request from SSA, all 
records related to the Veteran's 
claim for Social Security benefits 
including all medical records and 
copies of all decisions or 
adjudications.

2.	The AMC should schedule the Veteran 
for an appropriate VA examination.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All appropriate tests and 
studies should be conducted.  
Thereafter, the examiner should opine 
as to whether, without regard to the 
Veteran's age or the impact of any 
nonservice-connected disabilities, 
the Veteran's service-connected 
disabilities, either alone or in the 
aggregate, render him unable to 
secure or follow a substantially 
gainful occupation.  A complete 
rationale for any opinion expressed 
and conclusion reached should be set 
forth in a legible report.  

3.	After completion of the foregoing, 
the AMC should readjudicate the 
claim.  If the benefit sought remains 
denied, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
and be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to 
the Board for further appellate 
consideration.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




